

116 S1325 IS: Military Humanitarian Operations Act of 2019
U.S. Senate
2019-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1325IN THE SENATE OF THE UNITED STATESMay 6, 2019Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide that the President must seek congressional approval before engaging members of the
			 United States Armed Forces in military humanitarian operations.1.Short
 titleThis Act may be cited as the Military Humanitarian Operations Act of 2019.2.Military
			 humanitarian operation defined(a)In
 generalIn this Act, the term military humanitarian operation means a military operation involving the deployment of members or weapons systems of the United States Armed Forces where hostile activities are reasonably anticipated and with the aim of preventing or responding to a humanitarian catastrophe, including its regional consequences, or addressing a threat posed to international peace and security. The term includes—(1)operations undertaken pursuant to the principle of the “responsibility to protect” as referenced in United Nations Security Council Resolution 1674 (2006);(2)operations specifically authorized by the United Nations Security Council, or other international organizations; and(3)unilateral deployments and deployments made in coordination with international organizations, treaty-based organizations, or coalitions formed to address specific humanitarian catastrophes.(b)Operations not
 includedThe term military humanitarian operation does not mean a military operation undertaken for the following purposes:(1)Responding to or repelling attacks, or preventing imminent attacks, on the United States or any of its territorial possessions, embassies, or consulates, or members of the United States Armed Forces.(2)Direct acts of reprisal for attacks on the United States or any of its territorial possessions, embassies, or consulates, or members of the United States Armed Forces.(3)Invoking the inherent right to individual or collective self-defense in accordance with Article 51 of the Charter of the United Nations.(4)Military missions to rescue United States citizens or military or diplomatic personnel abroad.(5)Humanitarian missions in response to natural disasters where no civil unrest or combat with hostile forces is reasonably anticipated, and where such operation is for not more than 30 days.(6)Actions to maintain maritime freedom of navigation, including actions aimed at combating piracy.(7)Training exercises conducted by the United States Armed Forces abroad where no combat with hostile forces is reasonably anticipated.3.Requirement for
 congressional authorizationThe President may not deploy members of the United States Armed Forces into the territory, airspace, or waters of a foreign country for a military humanitarian operation not previously authorized by statute unless—(1)the President submits to Congress a formal request for authorization to use members of the Armed Forces for the military humanitarian operation; and(2)Congress enacts a specific authorization for such use of forces.4.SeverabilityIf any provision of this Act is held to be unconstitutional, the remainder of the Act shall not be affected.